            Case 5:20-cv-05799-LHK Document 450-1 Filed 01/14/21 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    JOHN V. COGHLAN
     Deputy Assistant Attorney General
3    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
4
     ALEXANDER K. HAAS
5    Branch Director
     DIANE KELLEHER
6    BRAD P. ROSENBERG
7    Assistant Branch Directors
     ELLIOTT M. DAVIS
8    M. ANDREW ZEE
     JOHN J. ROBINSON
9    ALEXANDER V. SVERDLOV
10   STEPHEN EHRLICH
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division - Federal Programs Branch
12   1100 L Street, NW
13   Washington, D.C. 20005
     Telephone: (202) 305-0550
14
     Attorneys for Defendants
15

16

17                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN JOSE DIVISION
19

20    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
21
                     Plaintiff,                          SECOND DECLARATION OF
22                                                       KATHLEEN M. STYLES
              v.
23

24
      WILBUR L. ROSS, JR., et al.,

25                   Defendants.
26

27

28


     SECOND DECLARATION OF KATHLEEN M. STYLES
     Case No. 5:20-cv-05799-LHK
               Case 5:20-cv-05799-LHK Document 450-1 Filed 01/14/21 Page 2 of 3




1           I, Kathleen M. Styles, make the following Declaration pursuant to 28 U.S.C. § 1746, and
2    state that under penalty of perjury the following is true and correct to the best of my knowledge
3    and belief:
4         1.          I currently serve as the Chief, Decennial Communications and Stakeholder Rela-
5
     tionships in the Census Bureau; my job responsibilities include overseeing production of docu-
6
     ments and information from the Census Bureau in response to the Plaintiffs in this lawsuit.
7
          2.          This is my second declaration in this lawsuit. I submit this declaration in response
8
     to the Court’s Case Management Order dated January 11, 2021 (ECF 444) directing Defendants
9
     to file a declaration explaining how and when the Data Quality Executive Guidance Group’s
10
     (“Data Quality EGG”) documents were collected and identifying the documents produced from
11
     this group. The information in this declaration is based upon my personal knowledge and infor-
12
     mation I obtained in the course of my official duties.
13
          3.          The Census Bureau’s Data Quality EGG documents are maintained by Jennifer
14

15   Ortman. Approximately once a week she emails the documents from the prior week’s meetings

16   to my staff, and copies me. We then periodically produce them to counsel at the Department of

17   Commerce (“DOC”) for production to Plaintiffs in this lawsuit.

18        4.          Before turning these documents over to counsel for production, we first review

19   them for to determine if they contain confidential Title 13 data. Those that contain Title 13 data
20   we send to the Disclosure Review Board (“DRB”) for their review and potential redaction prior to
21   production. The DRB process ensures that information produces released by the Census Bureau
22   adhere to the confidentiality requirements of Title 13 and other applicable statutes. After review,
23   the DRB appends a DRB release number to the document.
24        5.          The attached shows the dates we provided documents to DOC. The recently-filed
25   declaration from Megan Heller (ECF 445-1) indicates that documents from the Data Quality EGG
26   were uploaded to Kiteworks, the DOC secure file collaboration site, on the following days:
27                 a. 12 documents related to the Data Quality EGG were uploaded November 25
28                 b. One document related to the Data Quality EGG was uploaded November 30
               Case 5:20-cv-05799-LHK Document 450-1 Filed 01/14/21 Page 3 of 3




1                c. Four documents related to the Data Quality EGG were uploaded December 10
2                d. 28 documents related to the Data Quality EGG were uploaded were uploaded De-
3                   cember 14
4                e. Six documents related to the Data Quality EGG were uploaded on January 11, 2021
5         6.        In addition to the documents listed above, I understand that DOC will produce on
6    January 14, 2021 the Data Quality EGG documents that we provided to DOC the prior day.
7         7.        I have read the foregoing and it is all true and correct.
8

9    DATED this ___ day of January, 2021
10

11

12     KATHLEEN Digitally           signed by
                            KATHLEEN STYLES

13     STYLES               Date: 2021.01.14 13:13:32
                            -05'00'
     ______________________________________
14   Kathleen M. Styles
15   Chief, Decennial Communications and Stakeholder Relationships
16

17   Attachment: List of Data Quality EGG documents provided
18

19

20

21

22

23

24

25

26

27

28
